Motion by John C. Wirth, Jr., for reinstatement as an attorney and counselor-at-law. Mr. Wirth was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 18, 1964, under the name John Christopher Wirth, Jr. By decision and order on application of this Court dated April 14, 2000, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Wirth and the issues were referred to the Honorable William Zeck, as Special Referee to hear and report. By opinion and order of this Court dated August 19, 2002, Mr. Wirth was suspended from the practice of law for a period of three years based on 28 charges of professional misconduct (see Matter of Wirth, 298 AD2d 36 [2002]). By decision and order on motion of this Court dated April 26, 2011, Mr. Wirth’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to be an attorney. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, John Christopher Wirth, Jr., is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of John Christopher Wirth, Jr., to the roll of attorneys and counselors-at-law. Mastro, A.P.J., Rivera, Skelos, Angiolillo and Eng, JJ., concur.